UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-28378 AmREIT (Name of registrant as specified its charter) TEXAS (State or Other Jurisdiction of Incorporation or Organization) 76-0410050 (I.R.S. Employer Identification No.) 8 GREENWAY PLAZA, SUITE 1000 HOUSTON, TX (Address of Principal Executive Offices) 77046 (Zip Code) 713-850-1400 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES xNO ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨Accelerated Filer ¨Non-Accelerated Filer x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨NO x As of August 10, 2007 there were6,392,071 class A,1,031,779 class B,4,113,986 class C and10,970,035 class D common shares of beneficial interest of AmREIT, $.01 par value per share, outstanding. Table of Contents Item No. Form 10-Q Report Page PART I 1 Financial Statements F-1 through F-4 Description of Business and Nature of Operations F-5 Summary of Significant Accounting Policies F-5 Deferred Compensation F-8 Investments in Merchant Development Funds and Other Affiliates F-12 Acquired Lease Intangibles F-13 Notes Payable F-13 Concentrations F-14 Shareholders’ Equity and Minority Interest F-14 Related Party Transactions F-15 Real Estate Acquisitions and Dispositions F-16 Commitments F-16 Segment Reporting F-16 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 1-9 3 Quantitative and Qualitative Disclosures about Market Risk 9 4 Controls and Procedures 9 PART II 1 Legal Proceedings 10 1A Risk Factors 10 2 Unregistered Sales of Equity Securities and Use of Proceeds 10 3 Defaults Upon Senior Securities 10 4 Submission of Matters to a Vote of Security Holders 10 5 Other Information 10 6 Exhibits 10 Table of Contents PART I– FINANCIAL INFORMATION Item 1.
